Citation Nr: 9911725	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right forearm, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for 
service connection for residuals of a back injury and a 
rating in excess of 10 percent for his service-connected 
residuals of a shell fragment wound of the right forearm.  
The veteran filed a timely appeal to these adverse 
determinations.

The Board notes that the veteran also originally appealed the 
RO's April 1995 decision denying the veteran service 
connection for a leg injury, to include bilateral knee 
disabilities.  However, in his January 1999 Travel Board 
hearing before the undersigned Board Member, the veteran 
explicitly stated that he no longer wished to pursue an 
appeal on this issue.  This withdrawal was later confirmed by 
a written statement in support of claim from the veteran, 
received by VA later in January 1999.  As that issue has 
validly been withdrawn pursuant to 38 C.F.R. § 20.204(a),  
the issue of service connection for a leg injury, to include 
bilateral knee disabilities, is not before the Board at this 
time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's current low back problems have been 
medically linked to a confirmed back injury incurred in 
service in 1965.

3.  The veteran's residuals of a shell fragment wound of the 
right forearm is currently manifested by essentially normal 
muscle functioning, with no evidence of muscle weakness, 
atrophy, damage, or hernia, but with evidence of nerve damage 
and complaints of periodic right wrist pain, numbness, 
weakness, and weakened grip strength.


CONCLUSIONS OF LAW

1.  A back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
forearm have not been met.  38 U.S.C.A. § 11555 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.56, 4.73, 4.118, 
Diagnostic Code 5308-7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  In determining 
whether an appellant is entitled to service connection for a 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for residuals of a back injury include his service 
medical records, which indicate several instances of 
complaints of, and treatment for, low back pain.  The first 
instance was in January 1965, when the veteran reportedly 
slipped on ice, injuring his lower right back.  The examiner 
diagnosed a minimal low back strain.  In December 1965, the 
veteran again complained of low back pain following a fall 
off a ladder while changing a light bulb.  Following an 
examination, the examiner diagnosed a lumbosacral strain on 
the left.  At the time of a follow-up examination a few days 
later, the examiner noted that the veteran's back seemed 
"greatly improved," and stated that the injury was mostly a 
muscular strain, with no joint damage.  The examiner 
concluded by stating that the veteran should get good results 
with therapy and have "no permanent residuals."  However, 
the veteran was again seen for complaints of low back pain on 
many occasions during the next couple of years, including in 
May 1966, February 1967, and August 1967, although no 
diagnoses were rendered at those times.  At the time of the 
veteran's March 1969 separation examination, no back problems 
were noted, and his spine was listed as "normal."

The first post-service evidence of any low back problems is a 
VA outpatient treatment note dated in October 1994, at which 
time the veteran reported that he had first injured his back 
in 1965 and had recently experienced a recurrence.  
Subsequent outpatient treatment notes from that date through 
March 1998 indicate ongoing complaints of low back pain, with 
several diagnoses of low back pain.

In March 1995, the veteran underwent a VA examination.  At 
that time, he reported having suffered a back injury in 1965, 
when he fell changing a lightbulb in the barracks.  He stated 
that he had pain in his lower back, which "comes and goes."  
He also noted that he had no history of any subsequent injury 
to his back.  He stated that the pain had returned to his 
lower back about three months earlier, with radiating pain 
and weakness down the left leg.  He stated that he used a 
cane or crutches to keep from falling.  X-rays revealed very 
early minimal arthritic changes with a tilt to the upper 
lumbar spine to the left.  The examiner diagnosed residuals 
of a back injury, with tenderness of the left lumbosacral 
area, mild weakness of the left lower extremity and absent 
left Achilles with sensory changes.

In January 1999, the veteran testified at a videoconference 
hearing before the undersigned Board Member.  At that time, 
he stated that he initially injured his back in service, and 
spent a week in the barracks on bed rest at that time.  He 
testified that after discharge his back was not bad enough to 
seek medical treatment, so he just treated the stiffness by 
walking around to loosen his back.  He testified that he was 
first told by a physician that he had arthritis in his back 
in 1995.  He also stated that he never suffered any other 
back injuries after service, and had suffered from 
intermittent back pain and stiffness ever since discharge.

A review of this evidence reveals that the veteran was seen 
on numerous occasions in service for treatment of low back 
pain, following several accidents in which he injured and 
strained his low back.  Of particular note is an accident in 
December 1965, in which the veteran fell off a ladder.  The 
VA examiner who performed the March 1995 examination noted 
the veteran's history of a back injury in 1965, with no 
subsequent injuries, then diagnosed "residuals of a back 
injury."  The veteran has provided testimony, which the 
Board finds credible, that he never injured his back 
following his discharge from service, and the veteran's 
claims file contains no evidence of such.  Therefore, the 
Board concludes that the examiner was clearly attributing the 
residuals to the back injury in 1965, since it was the only 
injury discussed by the examiner.  Although it appears that 
this diagnosis was based upon the veteran's own reported 
history, as opposed to a review of the medical records 
themselves, the Board notes that the veteran's reported 
history is accurate, as confirmed by the evidence contained 
in his service medical records.

The Board acknowledges that the veteran's separation 
examination did not note the presence of any back disorder, 
and that a VA examination conducted in June 1969, a few 
months after discharge, failed to show that the veteran was 
suffering from a back disorder at that time.  However, the 
Board determines that the evidence, when viewed in the 
aggregate, raises at least a reasonable doubt that the 
veteran's current low back disorder was incurred in service.  
Resolving all such doubt in the veteran's favor, as we must, 
(see 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998)), the Board determines that service connection is 
warranted for residuals of a back injury.

II.  Increased Rating Claim

The veteran's claim for an increased rating for residuals of 
a shell fragment wound of the right forearm is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1998 (hereinafter, the "Court") has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's shell fragment wound 
disorder have been properly developed.  No further assistance 
to the veteran is required on that issue to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's shell fragment wound disorder includes the report 
of VA muscles and peripheral nerves examinations conducted in 
March 1995.  At the time of the muscles examination, the 
veteran reported that he was right handed.  He complained of 
weakness in the right hand and pain in the right wrist.  
Examination of the right forearm revealed a 1/2-inch 
superficial scar which was tender to palpation, and a 2-inch 
superficial scar which was non-tender.  The circumference of 
the veteran's forearms was equal bilaterally, and no muscle 
atrophy was noted.  Examination of the right wrist revealed 
no swelling or deformity.  Range of motion testing revealed 
flexion to 80 degrees, extension to 50 degrees, ulnar 
deviation to 30 degrees, and radial deviation to 20 degrees.  
Crepitus was noted in the right wrist.  There was no tissue 
loss, adhesions, damage to tendons, or muscle hernia.  Pain 
was present, however.  
X-rays of the right wrist were normal.  The examiner 
diagnosed residuals of a shell fragment wound to the right 
forearm with a tender scar and muscle damage to Group VIII 
and intra-articular involvement of the right wrist.

That same day, the veteran also underwent a VA peripheral 
nerves examination.  At that time, a neurological examination 
of the right wrist revealed that right fist and fine 
movements of the fingers were normal.  Range of motion 
testing showed flexion to 70 degrees and extension to 60 
degrees.  Right grip was 70 percent of normal strength.  
Passive movement of the right wrist and elbow was normal.  
There was a hypesthesia of the right forearm on the anterior 
and medial surfaces as well as a hypesthesia of the dorsum of 
the right hand and fingers.  The right fourth and fifth 
fingers were hypesthetic on the palmar surface, also the tip 
of the index finger.  The examiner diagnosed residuals of 
shell fragment wound, 2-1/2 centimeters above the right 
lateral wrist with palms forward, with mild limitation of 
motion of the wrist.  Mild weakness of the right grip and 
sensory nerve damage in the radial and medial nerve areas as 
well as the ulnar nerve area of the dorsum of the right hand.

Also of record is the report of a VA nerve conduction 
examination conducted in December 1995.  This report 
indicated the presence of a moderate degree of carpal tunnel 
syndrome bilaterally, worse on the right than on the left, 
with no active denervation signs, as well as mild bilateral 
ulnar sensory neuropathy.

In November 1997, the veteran underwent VA muscles, 
peripheral nerves, and scars examinations.  At the time of 
the muscles examination, the veteran complained of some 
aching, soreness, and pain in the right wrist, with 
occasional numbness, tingling, and paresthesias going into 
the right hand.  He noted that while he was not working at 
the time of examination, he could do normal daily activities 
and normal duties with the right hand, despite some trouble 
with heavy grip, grasp, and dexterity problems.  No flare-ups 
were described.  Physical examination revealed two scars of 
the volar aspect of the wrist with a little bit of tenderness 
and soreness to palpation.  There was no obvious muscle 
damage from these wounds.  There was no swelling or deformity 
of the hand or fingers.  Range of motion testing showed 
dorsiflexion of the wrist to 60 degrees and palmar flexion to 
70 degrees.  Radial ulnar deviation, grip strength and grasp 
were all normal, as was dexterity of the hand.  The examiner 
found no muscle weakness, muscle damage, or muscle hernia, 
and concluded that "[t]he muscle are functioning normally."  
The examiner diagnosed residual postoperative shell fragment 
wound of the right forearm.

The veteran also underwent a peripheral nerves examination at 
that time.  The examiner noted that he had reviewed the 
veteran's claims file.  At the time of this examination, the 
veteran complained of an inability to release his right hand 
or to release objects held in his hand.  He also noted some 
periodic weakness of the right grip and wrist.  He complained 
of numbness of the right thumb, index finger and thenar 
eminence of his palm, but noted that he also had these 
symptoms in the left hand.  Neurological examination revealed 
that the veteran was able to make normal fists bilaterally, 
and that fine finger movements were normal.  There was no 
atrophy of the hand, and manometer readings measuring grip 
were essentially equal bilaterally.  The veteran had a 
positive Tinel's sign on palpation of the right shell 
fragment wound area at which point pain radiated to his right 
hand and into the third and fourth fingers.  Active movement 
of the right wrist was about 90 percent of normal on flexion 
and extension, with pain.  The veteran had hypesthesia of all 
the fingers of both hands, as well as hypesthesia of the 
right forearm from the elbow to the fingertips.  The examiner 
concluded with the following assessment:

Based on the location of shell fragment 
wounds scar and positive Tinel's sign in 
the radial and median nerves, these 
nerves were injured by the shell fragment 
wound.  Due to the fact that the carpal 
tunnel syndrome is [in] the median nerve, 
I cannot separate the service-connected 
from the non-service-connected problems.  
Further confusing the issue is that the 
EMG does not show radial nerve 
involvement, but the veteran has it on 
objective neurological examination.  EMG 
shows median and ulnar nerve involvement 
bilaterally.  I cannot connect the ulnar 
nerve involvement to the shell fragment 
wound.

Finally, the veteran also underwent a scar examination.  
Physical examination revealed the presence of two scars on 
the lower ventral forearm.  One measured 1 inch and the other 
measured 1-1/2 inches.  Both scars were superficial, 
nontender, and not disfiguring.  The examiner diagnosed 
benign superficial scars on the right lower forearm 
(ventral).

The veteran's shell fragment wound of the right leg has been 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.73, DC 5307, pursuant to which the severity of 
injury to the muscles of Group VII is evaluated, and DC 7804, 
pursuant to which the severity of superficial tender scars is 
evaluated.  However, the Board finds that since at least one 
recent examiner has specifically found the shell fragment 
wound to affect primarily the muscles of Group VIII, an 
analysis under this rating code is more appropriate.  DC 5308 
states that Muscle Group VIII includes those muscles 
responsible for extension of the wrist, fingers, and thumb, 
as well as abduction of the thumb.  Muscles listed as part of 
this group include the extensors of the carpus, fingers, and 
thumb, and the supinator.  Since the veteran is right-handed, 
the rating percentages for the major limb are for 
application.  Pursuant to this code, a noncompensable (zero 
percent) rating is warranted if impairment of this muscle 
group is slight.  If it is moderate, a 10 percent rating is 
warranted.  If it is moderately severe, a 20 percent rating 
is warranted.  Finally, if the impairment is severe, a 30 
percent rating is warranted.

The criteria for determining the proper evaluation of 
residuals of healed gunshot wounds involving muscle groups 
are set forth in 38 C.F.R. § 4.56. The criteria consist of 
the type of injury, the history and complaint, and the 
objective findings.  A slight disability of the muscles 
involves a simple wound of the muscle without debridement, 
infection or effects of laceration.  The service records 
should demonstrate a wound of slight severity or relatively 
brief treatment and return to duty.  There must have been 
healing with good functional results and no consistent 
complaints of cardinal symptoms of muscle injury or painful 
residuals.  The objective findings are a minimum scar, 
slight, if any, evidence of fascial defect or of atrophy or 
of impaired tonus, and no significant impairment of function 
and no retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of a hospitalization in service for 
treatment of the wound.  There must be a record in the file 
of consistent complaint from the first examination forward, 
of one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization. There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade. The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  There must be evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  The objective findings are 
entrance and, if present, exit scars which are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or the 
explosive effect of a high-velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The history and complaints are similar to 
the criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  The following, if present, are also signs of severe 
muscle damage:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (b) adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.

A review of the veteran's service medical records reveal that 
he sustained a penetrating shrapnel wound to the right arm in 
September 1967.  The wound was debrided and irrigated, and 
was noted to be without neuro or vascular damage.  Physical 
examination at the time of a discharge summary a few weeks 
later was within normal limits with the exception of a 2cm x 
1cm wound on the radial aspect of the right forearm.  It was 
noted that the wound on the right arm had been closed a few 
days after the injury under local anesthesia, and a few weeks 
later the sutures were removed and the wound was deemed to be 
"healed."  The examiner diagnosed a soft tissue wound to 
the lateral distal right forearm, and stated that the veteran 
was able to return to full duty. 

More recent evidence indicates that the current muscular 
residuals of this injury are, at best, slight.  Recent VA 
examinations have repeatedly found no evidence of any muscle 
atrophy, swelling, tissue loss, adhesions, muscle hernia, 
weakness, or damage to tendons, and the veteran has 
consistently been able to make a fist and move his fingers 
normally.  Indeed, the examiner who performed the November 
1997 muscles examination stated that "[t]he muscles are 
functioning normally."  However, the veteran has shown 
evidence of some loss of grip strength, described in a March 
1995 examination as being at 70 percent of normal, and some 
evidence of slightly limited wrist movement, described in a 
November 1997 examinations as being at 90 percent of normal.  
These findings, standing alone, would merit no more than a 
noncompensable (zero percent) rating for slight muscle 
disability under DC 5308.  

However, the Board notes that the veteran also suffers from 
nerve problems in the right wrist and hand, which the Board 
must also take into account.  There is some question as to 
the etiology of these symptoms, since at the time of the 
initial shell fragment wound injury examiners stated that 
there was no nerve damage, and, furthermore, much of this 
nerve symptomatology has been medically attributed to the 
veteran's bilateral carpal tunnel syndrome.  Indeed, while 
the veteran complained of numbness of the right thumb, index 
finger, and thenar eminence of his palm at the time of the 
November 1997 peripheral nerves examination, he also stated 
that he had these same symptoms on the left side as well.  
Nevertheless, this examiner did state that, based on the 
location of the shell fragment wound scar and the positive 
Tinel's sign in the radial and median nerves, these nerves 
were injured by the shell fragment wound.
 
In addition, the veteran has provided extensive testimony, 
which the Board finds credible, as to the ways in which the 
pain and decreased range of motion of his right wrist have 
made the normal tasks of everyday living difficult.  
Specifically, the veteran has stated that he suffers from 
periodic pain, numbness, weakness, and weakened grip strength 
in the right hand, which makes his job as a carpenter 
difficult, since he has to use tools, carry lumber, etc.  
Such symptoms would undoubtedly result in some functional 
loss in addition to that which has objectively been 
demonstrated, and which the Board must consider.  See 38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet.App. 202, 
206-7 (1995).

Therefore, the Board finds that the overall symptomatology 
for the veteran's residuals of a shell fragment wound of the 
right forearm more closely approximates the moderate level of 
severity contemplated by a 10 percent rating under DC 5308.  
However, the evidence does not show the existence of 
objective findings consistent with a moderately severe 
injury, such as indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles when compared to the sound side.  Furthermore, tests 
of strength and endurance compared with the sound side have 
not demonstrated positive evidence of impairment - on the 
contrary, the veteran has most often been found on 
examination to exhibit equal grip strength on both sides.  
Therefore, a 20 percent rating is not warranted by the 
evidence.

The veteran's disorder has also been evaluated under the 
provisions of 38 C.F.R. § 4.118, DC 7804, pursuant to which 
the severity of superficial scars which are tender and 
painful on objective demonstration is evaluated.  Under this 
code, a 10 percent rating is the only, and therefore the 
highest, rating available.  Since the veteran has already 
been assigned the maximum 10 percent rating, a rating in 
excess of 10 percent under DC 7804 is not available.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
codes.  The Board has thus considered evaluating the 
veteran's shell fragment wound disorder under the provisions 
of 38 C.F.R. § 4.71a, DC 5215, pursuant to which the severity 
of limitation of motion of the wrist is rated.  However, as a 
10 percent rating is the maximum rating allowed under this 
code, an evaluation under this code could not result in a 
higher rating.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's residuals 
of a shell fragment wound of the right forearm.  The Board 
would point out that its denial of the instant claim is based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet.App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance.  In this appeal, however, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).











ORDER

Service connection for residuals of a back injury is granted.

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right forearm is denied.



__________________________
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

